Exhibit 10.8

 

AV HOMES, INC. 

AMENDMENT TO DEFERRED COMPENSATION AGREEMENT

FOR NON-EMPLOYEE DIRECTOR FEES

 

This Amendment to Deferred Compensation Agreement (this “Amendment”), dated as
of December ____, 2016, is made by and between AV Homes, Inc., a Delaware
corporation (the “Company”), and you, __________________, a non-employee
director of the Company, pursuant to the AV Homes, Inc. 2015 Incentive
Compensation Plan (the “Plan”).    To the extent any capitalized term used in
this Amendment is not defined, it shall have the meaning assigned to it in the
Plan as it currently exists or as it may be amended in the future or the
Agreement (as defined below), as applicable.

 

1.        AMENDMENT.

 

(a)      Amendment of Maximum Deferral Percentage.  Effective [Date], the Board
of Directors of the Company approved an amendment to the Company’s Deferred
Compensation Agreement for Non-Employee Director Fees (the “Agreement”) to
permit the deferral of up to 100% of  the Director Fees.  Accordingly, effective
for deferrals occurring after the date of this Amendment, all references to
“fifty percent (50%)” in the Agreement, including the exhibits thereto, shall be
replaced with references to “one hundred percent (100%)”.

 

(b)      Modified Deferral Election Form.  Effective for deferrals submitted
after the date of this Amendment, you may elect to defer your annual Director
Fees by completing, signing and submitting to the Company the deferral election
form attached as Exhibit A hereto.  If no updated deferral election form is
provided to the Company prior to the calendar year in which you earn the
Director Fees, your prior deferral election form, if any, will govern your
deferral of Director Fees.

 

2.        GENERAL AND MISCELLANEOUS

 

(a)      Amendment Limited.   This Amendment shall not amend or modify the terms
of the Agreement, except to the extent expressly set forth above, which
Agreement, as amended hereby, shall remain in full force and effect.

 

(b)      Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be an original but all of which together shall
represent one and the same agreement.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Amendment
as of the date first set forth above.

 

 

AV HOMES, INC.

 

 

 

 

 

By:

 

Title:

 

 

 

 

 

 

 

[Director Name]

 







--------------------------------------------------------------------------------

 



EXHIBIT A 

 

AV HOMES, INC.

DEFERRED COMPENSATION AGREEMENT

FOR NON-EMPLOYEE DIRECTOR FEES

 

DEFERRAL ELECTION FORM 

 

Name:  _______________________

 

I, the individual named above, hereby elect to defer the following portion of my
Director Fees payable for services as a Non-Employee Director of AV Homes, Inc.,
a Delaware corporation (the “Company”),  in calendar years commencing after the
date this Deferral Election Form is submitted to the Company.  [Percentage may
not exceed 100%.]



☐             _____% of my annual Director Fees. 

 

This deferral election is made in accordance with the terms of the Deferred
Compensation Agreement for Non-Employee Director Fees (the “Agreement”), dated
as of July __, 2015 and amended as of December __, 2016, by and between me and
the Company, is irrevocable as to Director Fees earned in the first calendar
year after this form is submitted to the Company, and will remain in effect for
calendar years thereafter unless terminated or modified by the submission of a
 new Deferral Election Form.  Any new Deferral Election Form subsequently
submitted will be effective for Director Fees earned in the calendar year
following the year such new Deferral Election Form is submitted to the Company.
   Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Agreement.

 

The portion of my Deferred Compensation Account balance attributable to amounts
deferred pursuant to this election (including any earnings thereon) shall be
distributed to me upon the earliest of (i) the following date(s) and in the
following increment(s),  (ii) the date of my Separation from Service, or (iii)
the date of my death.  [If you do not make any entry in the following table,
your distribution will be payable upon the earlier of your Separation from
Service or your death.  If you do make one or more entries in the following
table, the last entry must reflect a percentage of 100%.] 

 

☐













Percentage

Month

Day

Year

 

 

 

 

 

 

 

☐













Percentage

Month

Day

Year

 

 

 

 

 

 

 

☐













Percentage

Month

Day

Year

 

 

 

 

 

 

 

☐

 

 

 

 

 



Percentage

Month

Day

Year

 

 

NOTE: I understand that I may file a new deferral election form at any time for
future deferrals, and that the new election will take effect in the calendar
year following the year the new deferral election form is filed with the
Company.   I  also understand that if I want to further defer the distribution
date with regard to amounts already deferred and Stock Units credited to my
Deferred Compensation Account, such “re-deferral” requires the submission of a
Distribution Change Form that is available from the Company. 

 

Submitted by:

    

Accepted by:

 

 

 

 

 

AV HOMES, INC.

 

 

 

 

 

By:

[Director Name]

 

Name:

 

 

Title:

Date:

 

Date:

 



--------------------------------------------------------------------------------